Sherwood, J.
The defendant was arrested and convicted in the village police justice court for an alleged violation of Penal Law, section 722.
*291Section 722, as enacted in 1923, was limited to cities of 1,000,000, and by amendment in 1924 to cities of 500,000, and by amendment of 1931 the limitation as to cities of a given population was removed. But section 724, which reads as follows: “ Any person who commits the offense of disorderly conduct shall be arraigned before a city magistrate who shall have power to hear and determine and to render final judgment upon conviction therefor,” remained unchanged.
The Legislature by these steps clearly extended the geographical limits of section 722, but still retained a limit in section 724 to cities and jurisdiction to city magistrates.
I am drawn to the conclusion that the defendant was improperly arraigned and convicted in. a village police justice court.
Furthermore, on the evidence before me, there is reasonable doubt as to the defendant’s guilt.
The conviction is, therefore, set aside and vacated.
Submit order on notice.